DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed May 23, 2022. As directed by the amendment: Claim 1 has been amended. Claims 2-12 are newly added. Claims 1-12 are presently pending in this application.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flat” in claim 11 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, the phrase “flat surface” is unclear as to what degree/measurement is considered flat. Thus, applicant is suggested to change the phrase to --planar surface--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gruner et al. (US 6,236,876), herein referred to as Gruner. 
Regarding claim 1, Gruner discloses a surgical instrument (figures 1-3) capable of being used in orthopedic surgery as this is considered functional, comprising an elongated body (5) having a first end (see figure 2 below) and a second end (figure 2 below), the elongated body (5) defining a longitudinal axis (see figures 1 and 2 below) extending through the first end (see figure 2 below) and the second end (see figure 2 below), the elongated body (5) having a handle (5) at the first end (see figure 2 below), and the elongated body (5) having a first side (see figure 2 below) and a second side (see figure 2 below) opposite the first side (see figure 2 below), a first output shaft (22) extending out from the first side of the elongated body (5) (see figure 1 below) along a first output axis (see figure 1 below) substantially perpendicular to the longitudinal axis of the elongated body (see figure 1 below), a second output shaft (another element 22) extending out (via elements 19-22) from the first side of the elongated body (5) (figures 1-3) along a second output axis (see figure 1 below) substantially perpendicular to the longitudinal axis of the elongated body (see figure 1 below), and a user control (24’) coupled to the elongated body (5) near (defined as “a short distance” by Merriam Webster’s Dictionary) the first end of the elongated body (5), wherein the user control (24’) is spaced apart along the longitudinal axis (see figures 1 and 2 below) from the first output shaft (22) and the second output shaft (another element 22) (the Examiner notes at least a portion of element 24’ is spaced apart from portions of elements 22), wherein the first output shaft (22) and the second output shaft (another element 22) are situated near (defined as “a short distance” by Merriam Webster’s Dictionary) the second end of the elongated body (5) (figure 1), and the first output shaft (22) and the second output shaft (another element 22) are configured to (i.e. capable of) turn independent of one another (elements 22 are in their independent space of each other) in response to operation of the user control (24’).

    PNG
    media_image1.png
    541
    692
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    758
    303
    media_image2.png
    Greyscale

Regarding claim 2, Gruner discloses wherein the user control (24’) comprises a first input (see figure 1 above) and a second input (see figure 1 above).
Regarding claim 3, Gruner discloses wherein the first output shaft (22) is configured to (i.e. capable of) turn in response to a user operating the first input (24’) (col. 6, ll. 10-21) and the second output shaft (another element 22) is configured to (i.e. capable of) turn in response to a user operating the second input (col. 6, ll. 10-21).
Regarding claim 4, Gruner discloses wherein the first input (24’) includes a first pulley (19) housed inside the elongated body (5) (figures 1-3) and rotatable (col. 6, ll. 10-21) about a first input axis (figure 1) that extends perpendicular to the longitudinal axis of the elongated body (see figures 1 and 2 above).
Regarding claim 5, Gruner discloses wherein the second input (another element 24’) includes a second pulley (another element 19) housed inside the elongated body (5) (figures 1-3) and rotatable (col. 6, ll. 10-21) about a second input axis (figure 1) spaced apart from the first input axis (figure 1) that extends perpendicular to the longitudinal axis of the elongated body (see figures 1 and 2 above).
Regarding claim 6, Gruner discloses further comprising a first belt linkage (4) connecting the first pulley (19) to the first output shaft (22) and a second belt linkage (another element 4) connecting the second pulley (another element 19) to the second output shaft (another element 22).
Regarding claim 7, Gruner discloses wherein the first pulley (19) is movable along the longitudinal axis of the elongated body (5) to tension the first belt linkage (4) and the second pulley (another element 19) is movable along the longitudinal axis of the elongated body (5) to tension the second belt linkage (another element 4).
Regarding claim 8, Gruner discloses wherein the first input (24’) comprises a knob (portion of element 24’) coupled to the first pulley (19) and rotatable about the first input axis (see figure 1 above).
Regarding claim 10, Gruner discloses wherein the first output axis (see figure 1 above) and the second output axis (see figure 1 above) are coplanar (see figure 1 above).
Regarding claim 11, Gruner discloses wherein the first output shaft (22) includes a proximal end (figure 1) coupled to the elongated body (5) and a distal end (figure 1) having a driver head (see figure 1 above) with at least one flat surface (see figure 1 above) extending along the first output axis (see figure 1 above), and the second output shaft (another element 22) includes a proximal end (figure 1) coupled to the elongated body (5) and a distal end (figure 1) having a driver head (see figure 1 above) with at least one flat surface (see figure 1 above) extending along the first output axis (see figure 1 above).
Regarding claim 12, Gruner discloses wherein the elongated body (5) is formed to include an access aperture (defined as “open space” by Merriam Webster’s Dictionary) (considered as the open space inside the housing shown in figure 1) extending through the elongated body substantially perpendicular to the longitudinal axis of the elongated body (see figure 1 above), the access aperture situated between the user control (24’) and the second end of the elongated body (5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,485,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 5-7, under 35 U.S.C. 102(b), of the Remarks are directed to amended claim 1 and the reference Gruner. Applicant argues that Gruner fails to disclose "a first output shaft extending out from the first side" and "a second output shaft extending out from the first side" as recited in amended claim 1. However, the Examiner respectfully disagrees because as generally claimed, Gruner discloses a first output shaft (22) extending out from the first side of the elongated body (5) (see figure 2 above) along a first output axis (see figure 1 above) substantially perpendicular to the longitudinal axis of the elongated body (see figure 1 above), a second output shaft (another element 22) extending out (via elements 19-22) from the first side of the elongated body (5) (figures 1-3) along a second output axis (see figure 1 above) substantially perpendicular to the longitudinal axis of the elongated body (see figure 1 above).
Applicant argues on page 6 of the Remarks that “Gruner also fails to disclose "the user control is spaced apart along the longitudinal axis from the first output shaft and the second output shaft" as recited in amended claim 1.” However, the Examiner respectfully disagrees because as generally claimed, Gruner discloses wherein the user control (24’) is spaced apart along the longitudinal axis (see figures 1 and 2 above) from the first output shaft (22) and the second output shaft (another element 22) (the Examiner notes at least a portion of element 24’ is spaced apart from portions of elements 22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775